   Case 2:18-cv-01830-MWF-JPR Document 76 Filed 02/05/19 Page 1 of 1 Page ID #:885




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES -- GENERAL

Case No.     CV 18-1830-MWF(JPRx)                                   Dated: February 5, 2019

Title:       Matt Furie -v- Infowars, LLC, et al.

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                  None Present
             Courtroom Deputy                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:

             None Present                                      None Present

PROCEEDINGS (IN CHAMBERS):                   COURT ORDER TAKING HEARING ON
                                             MOTION TO MODIFY SCHEDULING
                                             ORDER [71] OFF CALENDAR AND
                                             UNDER SUBMISSION

      Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
Court finds that this matter is appropriate for submission on the papers without oral
argument. Accordingly, the hearing set on this motion for February 11, 2019, is vacated and
taken off calendar. An order will issue.

         IT IS SO ORDERED.




MINUTES FORM 90                                                             Initials of Deputy Clerk   rs
CIVIL - GEN
                                              -1-
